DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               NATILIYA SONIS, a/k/a NATALIYA SONIS,
                             Appellant,

                                    v.

   BANK OF NEW YORK MELLON, f/k/a The Bank of New York, as
  successor in interest to JP Morgan Chase Bank, N.A., as trustee for
Novastar Mortgage Funding Trust, Series 2005-2, Novastar Home Equity
            Loan Asset-Backed Certificates, Series 2005-2,
                               Appellee.

                              No. 4D21-2487

                              [June 9, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE17-016521.

  Brian S. Behar of Behar, Gutt & Glazer, P.A., Fort Lauderdale, for
appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.